EXECUTION COPY TRANSFER AND SERVICING AGREEMENT Dated as of September 26, 2008 AUTO LOAN TRUST among CALT SPE, LLC, as Transferor, CONSUMER PORTFOLIO SERVICES, INC., as Servicer, AUTO LOAN TRUST, as Issuer WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee and Custodian and CIGPF I CORP., as Investor Representative TRANSFER AND SERVICING AGREEMENT, dated as of September 26, 2008, among CALT SPE, LLC, a Delaware limited liability company, as Transferor, CONSUMER PORTFOLIO SERVICES, INC., a California corporation, as Servicer, AUTO LOAN TRUST, a Delaware statutory trust, as Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, not in its individual capacity but solely as Indenture Trustee and Custodian, and CIGPF I CORP., as Investor Representative. In consideration of the mutual agreements herein contained, each party agrees as follows for the benefit of the other parties, the Noteholders and any Series Enhancer to the extent provided herein, in the Indenture and in any Indenture Supplement: ARTICLE I DEFINITIONS Section 1.01.Definitions.Whenever used in this Agreement, the following words and phrases shall have the following meanings, and the definitions of such terms are applicable to the singular as well as the plural forms of such terms and to the masculine as well as to the feminine and neuter genders of such terms. “Adverse Effect” shall mean, with respect to any action, that such action will (a)result in the occurrence of a Default or an Event of Default or (b)materially and adversely affect the amount or timing of distributions to be made to the Noteholders or any Series Enhancer of any Series or Class pursuant to this Agreement, the Indenture or the related Indenture Supplement. “Affiliate” of any specified Person means any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” or “controlled” have meanings correlative to the foregoing. “Agreement” shall mean this Transfer and Servicing Agreement (including the Servicing Annex), as the same may be amended, supplemented or otherwise modified from time to time. “Allocation Amount” shall mean, with respect to any Series and for any date, an amount equal to amount of Collections allocated to such Series pursuant to Section 4.01(b) of the related Indenture Supplement. “Backup Servicer” shall mean Systems & Services Technologies, Inc. or such other backup servicer designated by the Investor Representative, at its sole option, after the Closing Date in a notice to the Servicer and the Indenture Trustee. “Business Day” means any day other than (a) a Saturday or Sunday or (b) any other day on which banking institutions in New York, New York, Irvine, California, Wilmington, Delaware, Minneapolis, Minnesota, or any other city in which the principal executive offices of the Servicer, the Issuer, the Transferor or the Indenture Trustee, as the case may be, are located, are authorized or obligated by law, executive order or governmental decree to be closed or on which the fixed income markets in New York, New York are closed or (c) for purposes of any particular Series, any other day specified in the applicable Indenture Supplement. “CALT SPE” shall mean CALT SPE, LLC, a Delaware limited liability company, and its successors and permitted assigns. “CIGPF” shall mean CIGPF I Corp., a New York corporation, and its successors and permitted assigns. “Collection Period” shall mean, with respect to each Distribution Date, unless otherwise provided in an Indenture Supplement, the preceding calendar month; provided, however, that the initial Collection Period with respect to any Series will commence on the
